Title: From James Madison to David Montague Erskine, 29 June 1808
From: Madison, James
To: Erskine, David Montague



Sir,
Department of State June 29th. 1808.

Your Letter of the 21st. Inst: on the Subject of the detention by the Collector at Niagara, of certain Boats belonging to Canadian Merchants, engaged in the Indian Trade was duly received and communicated without delay to the Secretary of the Treasury on his return to this City.  The Inclosed Copy of his Instructions to the Collector will explain the Interposition which has been thought best adapted to the Case, under the imperfect Knowledge, yet obtained of its Circumstances.  I will make no other addition to it therefore, than, merely to observe, that, if as the Agents of the Montreal Merchants, seem to be aware a Law of the United States was violated, without any other Plea, except that of Ignorance, the Tone of their Complaint ought to have been very different, and that a resort to the Justice of the Government of the United States in all Cases to which it is applicable will always be found by the Officers of his Britannic Majesty, the most effectual, as well as the most suitable Course for their adoption.  I have the Honor to be with great Respect and Consideration Sir, Your most obt. Servant,

(Signed) James Madison

